Citation Nr: 1750775	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a right hand or right thumb disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from February 2000 to May 2000, from July 24, 2006 to July 28, 2006, and from July 2011 to October 2011.  She also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, June 2014, and April 2017, the Board remanded the instant matters for additional development.


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a right leg disorder, or persistent or recurrent symptoms of such a disorder. 

2.  A right hand or right thumb disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A bilateral foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017). 

2.  The criteria for service connection for a right hand or right thumb disorder have not been met.  38 U.S.C.A. §§ 101(24); 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017). 

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017). 

4.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a letter sent in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's available service treatment records and service personnel records, as well as private treatment records have been obtained and considered.  

The Board notes that the Veteran's service treatment records other than her November 1999 enlistment examination and November 1999 Report of Medical History are unavailable.  Specifically, as detailed in a March 2016 letter to the Veteran, the AOJ attempted to obtain her service treatment records from the Air Force Reserve Center, her squadron, the Records Management Center, Dobbins Air Force Base and the Log Read Squadron to no avail.  The Veteran was further advised of the unavailability of such records in the March 2016 letter.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

In order to assist the Veteran, she was scheduled for VA examinations in May 2017.  She failed to appear for the examinations.  Neither she nor her representative have contended that she did not receive notice of the examinations or requested that the examinations be rescheduled.  The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original service connection claim, regulations provide that the claim will be decided on the evidence of record.  38 C.F.R. § 3.655(b).  Given the Veteran's choice not to submit to VA examinations for the disability claims on appeal, the Board finds that no further action is necessary to meet the requirements of the VCAA.  Id.; see also 38 C.F.R. § 3.655(b). 

Furthermore, Board finds there has been substantial compliance with the Board's April 2012, June 2014 and April 2017 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  The AOJ obtained the appellant's medical and personnel records and requested that the appellant identify all VA and non-VA clinicians who had treated her for her claimed disabilities in a May 2012 letter.  As discussed above, the AOJ attempted to obtain her service treatment records from various repositories and notified her of the unavailability of such records in a March 2016 letter.  Finally, as detailed above, VA examinations were scheduled in May 2017.  Therefore, the Board finds that there has been substantial compliance with its remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that the daily wearing of steel toe boots caused corns and callosities on her feet and that she jammed her right hand while playing flag football.  She also asserts that her low back disorder and right leg disorder were the result of an in-service motor vehicle accident.  She contends that she was on active duty during each of these incidents.

Service treatment records are negative for complaints, treatments or diagnoses related to right leg disorder, a low back disorder, a right hand/thumb disorder and/or a bilateral foot disorder.  Service personnel records confirm that the Veteran earned 
service points in 2006 and in 2007, but do not list specific periods of ACDUTRA or INACDUTRA service.

A December 3, 2006 Accident Report indicates that the Veteran had been involved in a motor vehicle accident on an Air Force Base.  An April 2007 Informal Line of Duty Determination indicated that the Veteran had developed foot pain related to the wearing of steel toe boots issued by the Air Force, that her diagnosed bilateral calluses were excised uneventfully and that she had been on active duty status during the time of the occurrence.

Post-service treatment records include an assessment of a right thumb contusion with intact skin surface in a May 2004 Tricare treatment note.  A January 2007 private magnetic resonance imaging (MRI) scan revealed a central disc protrusion at L5-S1.  A January 2008 statement from a private podiatrist indicates that the Veteran had undergone bilateral foot surgery, and an undated private treatment note indicates that the Veteran had undergone a proximal interphalangeal (PIP) joint arthroplasty of the fifth toe bilaterally due to hammertoes.

As stated above, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b).   The August 2017 SSOC notified the Veteran and her representative of the requirements of 38 C.F.R.            § 3.655.   Neither the Veteran nor her representative have given a reason as to why she failed to report for the May 2017 VA examinations or that she had good cause for missing the examination.  Furthermore, the Veteran and her representative have not indicated that she missed the examination due to a lack of notice.  Therefore, the Board finds that good cause has not been demonstrated for the failure to report for the May 2017 VA examinations, and her claims for entitlement to service connection will be rated based on the evidence of record.  Id.

With regards to the claimed right leg disorder, the probative evidence of record fails to demonstrate a current diagnosed disability.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.    §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right leg disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

With regards to the claimed right hand or right thumb, low back, and bilateral foot disorder, the probative evidence of record fails to demonstrate a nexus between the currently diagnosed disability and the Veteran's service.  Service treatment records are negative for complaints, treatments or diagnoses related to a right hand/thumb and/or bilateral foot disorder.  While the April 2007 Informal Line of Duty Determination indicated that the removal of the Veteran's bilateral callouses occurred while she was on active duty status, it does not indicate that her current hammertoes were incurred while on active duty status.  Furthermore, the record does not establish that the Veteran's December 2006 motor vehicle accident occurred during a period of ACDUTRA or INACDUTRA.

The Board notes that the Veteran has contended that her right leg disorder, low back disorder, right hand or right thumb disorder and/or bilateral foot disorder are the result of her service, and that her representative has generally alleged on her behalf that these disabilities were the result of her service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right leg disorder, bilateral foot disorder, low back disorder and/or right hand or right thumb disorder and any instance of her service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe her current symptoms and her representative is competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or her representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or her representative are nonprobative evidence.  

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right leg disorder, a low back disorder, a right hand or right thumb disorder and a bilateral foot disorder.  As such, that doctrine is not applicable in the instant claims, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 









	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a right leg disorder is denied.

Service connection for a right hand or right thumb disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disorder is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


